UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34574 TRANSATLANTIC PETROLEUM LTD. (Exact name of registrant as specified in its charter) Bermuda None (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16803 Dallas Parkway
